PER CURIAM.
The defendants Kaliski and Kallis appeal from an order of the City Court denying their motion for a bill of particulars. Issue was joined in this action about October 31, 1905, and on July 8, 1906, the defendants Kaliski and Kallis served upon the plaintiff’s attorney a demand for a bill of particulars, a copy of which demand is set forth in the appeal book. This demand was not complied with, and on December 6, 1907, a motion was made for an.order compelling the plaintiff to serve a bill of particulars. This motion was denied. The particulars which were asked for in the notice of motion are much more numerous than those named in the demand, and as to such excess the court was justified in denying the motion. As to the items specified in the demand of July 8, 1906, the motion should have been granted.
The order appealed from is therefore reversed, to the extent of directing the plaintiff to furnish to the defendants' Kaliski and Kallis, within five days after entry and service of the order herein, the particulars called for in paragraphs 8, 10, 11, 12, and 13 of the notice of motion. No costs to either party.